Citation Nr: 1234606	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to May 1960.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for residuals of a back injury and heart disease.  When this case was before the Board in August 2008 and again in August 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

By letter dated July 2012, the VA informed the Veteran that the Veterans Law Judge who conducted the May 2008 hearing was no longer employed by the Board, and he was offered the opportunity for another hearing.  The Veteran responded the following month and declined a new hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's residuals of a back injury, initially demonstrated years after service, are etiologically related to military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's heart disease, initially demonstrated years after service, are etiologically related to military service.  



CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Heart disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated October 2004, issued prior to the rating decision on appeal, and November 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter and the November 2008 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Although VCAA notice was not completed prior to the rating decision on appeal, the Veteran has not been prejudiced thereby as the case was readjudicated thereafter.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, the reports of VA examinations, and the testimony of the Veteran at a hearing before a Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and opinions regarding the etiology of the Veteran's low back and heart disorders have been obtained.  The VA opinions were rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or arteriosclerotic cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	I.  Residuals of a back injury 

The Veteran asserts service connection is warranted for residuals of a back injury.  He claims that when a spinal tap was done in service, the physician who did it hit a nerve and caused what felt like an electrical shock through his lower extremities.  He argues his legs shot out, causing his back to straighten and this bent the needle.  He insists that this caused a tear in his disc which later ruptured when he had the accident at work.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  The spine was evaluated as abnormal on the separation examination in March 1960.  Kyphosis of the dorsolumbar spine was noted.  The service treatment records disclose the Veteran had a spinal puncture in April 1960.  

The record reflects the Veteran has undergone a number of surgical procedures on his back.  

In a statement dated May 2008, a private physician asserted it was possible during a lumbar puncture to do nerve root damage, if the procedure goes wrong.  He acknowledged he was not sure if the lumbar puncture itself could cause disc damage as he did not have sufficient knowledge of neurosurgery or orthopedics for that.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  Other than the reference on the separation examination to kyphosis, the service treatment records are negative for complaints or findings pertaining to a back injury.  

The Veteran was seen by a private chiropractor in October 1978.  An injury at work in September 1978 was reported, and the Veteran stated he had never been injured in that specific area before.  He indicated he had previous right leg sciatic pain, but it had cleared up.  

In a statement dated November 1978, a private physician noted he had examined the Veteran that month.  The Veteran related he had been well until September 1978 when, at work, he twisted while removing dry rot from a boat.  He felt some immediate pain at the time, but it seemed to exacerbate.  He worked for two days, but had been off work since due to low back pain.  He stated he had no history of problems.  

Additional private medical records are consistent with the history of an injury in 1978.

The Veteran was afforded a VA examination for his back in November 2008.  The examiner noted he reviewed the claims folder and the medical records.  He also noted the Veteran's history of an injury in 1978, as well as his assertion of injuring his disc during a spinal tap in service.  The diagnoses were post laminectomy defect with bone graft and degenerative joint disease.  The examiner opined it was less likely as not that the Veteran's back disability was caused by or etiologically related to service, to include a spinal tap.  The examiner observed he could not find any entry in the service treatment records showing a clear-cut injury from a spinal tap, nor was there any mention of it in the separation examination.  He added he could not resolve the issue without resort to speculation as he did not see any records showing complications of the spinal tap.  He further pointed out that a spinal tap alone is unlikely to tear the supporting structures.  

The record is devoid of any complaint or finding relative to the back for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a back problem was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of residuals of a back injury for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

During the hearing before a Veterans Law Judge in May 2008, the Veteran testified he had experienced trouble with his back ever since the in-service spinal tap, but that he just did not seek medical help for it.  The Veteran is certainly competent to report his symptoms.  It is significant to note, however, that following the injury at work in September 1978, the Veteran never mentioned having a history of back problems, and clearly did not suggest he had suffered back problems since service.  

The Board also acknowledges the Veteran's assertions that he has residuals of a back injury that are related to service.  However, as a lay person, he is not competent to diagnose a back disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran is competent to testify as to the fact he had experienced trouble with his back ever since the in-service spinal tap, but that he just did not seek medical help for it.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

With respect to the Veteran's claim his back problems are attributable to the spinal tap, it is significant to note the service treatment records confirm he had a spinal tap, but provide no support for his claim there were any complications during the procedure or that he had any back problems following the tap.  In addition, the treatment records after the September 1978 injury at work reflect the Veteran never mentioned having a history of back problems, and he clearly did not suggest he had suffered back problems since service.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of residuals of a back injury.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for residuals of a back injury.


	II.  Heart disease 

The Veteran argues service connection is warranted for heart disease.  He states that while in service, he was found unconscious on the street.  Since he was in uniform, he claims he was taken to Great Lakes Naval Hospital and that when he regained consciousness, he was told it was due to extremely high blood pressure.  He points out he was treated for hyperventilation syndrome in service.  

The service treatment records disclose the Veteran was seen in July 1957 for hyperventilation syndrome.  He was provided reassurance.  The chest and heart were clear.  The heart and vascular system were evaluated as normal on the separation examination in March 1960.  Blood pressure 140/72, 150/70 and 140/80.  A chest X-ray was negative.  The Veteran was seen five days later and reported he felt very anxious the previous night.  An examination of the heart revealed normal sinus rhythm and no murmurs.  A few days later, it was indicated the Veteran still had tachycardia, and he was referred to the psychiatric clinic.  The diagnosis was tachycardia.  Still later in March 1960, the Veteran reported a fainting spell last night.  He had been taken to a local hospital and told that a physical examination was negative.  Blood pressure was 110/70.  

The Veteran complained of dizzy spells in April 1960.  Blood pressure was 140/80.  It was noted he continued to have syncope in spite of medication.  He was admitted later that day to the Great Lakes Naval Hospital.  The history on admission revealed the Veteran noted the insidious onset of vertigo about one year prior to admission.  The episodes had gradually become more severe and frequent the past month.  Characteristic of the episodes were a "rapid heartbeat" of 120 or so, the onset of things "spinning around" with concomitant visual blurring, weakness and some nausea.  After this latter starts to subside, he then begins to note left lateral chest pain, pressure-like in sensation.  After this, he experiences fatigue and a desire to sleep.  It was reported that the previous month, he had lost consciousness on the street and was taken to a private hospital, where he was told he "shook like an epileptic."  An examination of the heart demonstrated regular sinus rhythm, without murmurs or evidence of enlargement.  A chest X-ray revealed a normal heart.  An electrocardiogram was normal.  Blood pressure determinations taken in the upright and reclining positions failed to reveal any obvious cause for the symptoms.  The diagnosis was psychogenic respiratory reaction, hyperventilation syndrome.

The Veteran was hospitalized in a private facility from March to April 1979.  It was reported that a routine blood pressure check showed initial elevation, with the highest being 192/100.  He was started on medication and placed on a low sodium diet.  Blood pressure fell into the general range of 150/80.  An electrocardiogram was normal.  The pertinent diagnosis was essential hypertension, mild.

Private medical records show the Veteran reported no cardiovascular problems until the sudden occurrence of an anterior infarction in November 1980.  He was seen for unrelated complaints in March 1984.  The past medical history noted significant heart disease.  It was reported he had experienced significant heart problems since 1980.  

The Veteran was discharged from a private hospital in November 2004.  The diagnoses were coronary artery disease and hypertension.

In May 2008, a private physician stated he had reviewed information the Veteran provided concerning an incident that reportedly occurred in service.  He noted the Veteran suggested his loss of consciousness was due to high blood pressure and that this was not addressed by the VA.  The physician noted that medical knowledge regarding high blood pressure was in its infancy in the 1960's.  He pointed out that while physicians realized high blood pressure was a dangerous issue, there was very little other than dietary advice, avoidance of salt, diuretics and beta blockers that addressed this issue.  He saw the Veteran's point that he should have been advised to have follow-up.  

The Veteran was afforded a VA examination of the heart in November 2008.  The examiner noted he reviewed the claims folder and medical records.  A history of a myocardial infarction in 1980 was reported.  The diagnoses were history of coronary artery disease and sick sinus syndrome.  The examiner concluded it was less likely as not that the Veteran's heart disease was related to service.  He noted that one mildly elevated blood pressure does not make a diagnosis of hypertension.  He added that other readings were either normal or borderline and even today would not require treatment or obviate military service.  He pointed out that hypertension is only one of many cardiac risk factors.  

In October 2010, a VA physician reviewed the Veteran's claims folder.  She related she discussed the case with a cardiologist who opined it was not at least as likely as not that the Veteran's heart disease was incurred or aggravated in service, to include any treatment the Veteran received for hyperventilation syndrome, tachycardia, dizzy spells and episodes of syncope.  The VA physician added  that after reviewing the service treatment records, there was not any time the Veteran was seen that showed elevation of blood pressure that would be of concern, and there were good examinations showing testing for three blood pressure readings in a row, and no concern for a heart issue.  She also noted that the Veteran's first problem with his heart was in 1980, some 20 years after service.  Finally, the VA physician stated that aggravation with the Veteran's anxiety, over-action with hyperventilation syndrome, which causes tachycardia and fainting spells to aggravate heart signals, but not plug blood vessels with cholesterol plaques.

The record establishes that heart disease was not documented during service or for many years thereafter.  While the Board acknowledges there was one mildly elevated blood pressure reading, the only competent medical evidence, that is, the opinion of a VA physician, concluded the Veteran's heart disease was not related to service, to include the episodes of hyperventilation syndrome and tachycardia.

The record is devoid of any complaint or finding relative to the heart for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that cardiovascular disease was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any clinical evidence of heart disease for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that his heart disease is related to service.  However, as a lay person, he is not competent to diagnose cardiovascular disease, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran is competent to testify as to the fact he high blood pressure in service.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board acknowledges the Veteran testified he was never informed that his blood pressure should be monitored.  The Board points out that the VA physician indicated the blood pressure readings were not of any concern, and that there was no suggestion of heart disease in service.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of heart disease.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for heart disease.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a low back injury is denied.

Service connection for heart disease is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


